Fourth Court of Appeals
                               San Antonio, Texas
                                    January 25, 2019

                                  No. 04-18-00103-CV

  WESTWIND HOMES d/b/a Westwind Development, G.P.-Laredo, LLC, and Centerpoint
                         Energy Resources Corp,
                               Appellants

                                            v.

                       Fernando RAMIREZ and Minerva Ramirez,
                                    Appellees

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2015CVT003262-D4
                       Honorable Oscar J. Hale, Jr., Judge Presiding


                                     ORDER
    The appellant’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to February 27, 2019.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of January, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court